Exhibit 10.5

FIRST AMENDMENT TO SUPPLY AND TOLL AGREEMENT

 
THIS FIRST AMENDMENT TO SUPPLY AND TOLL AGREEMENT (“Amendment”) is made and
entered into as of this 12th day of May, 2011 by and between:
 
CANTERBURY COFFEE CORPORATION (“Canterbury”), a corporation incorporated under
the laws of British Columbia, having its principal office at 13840 Mayfield
Place, Richmond, BC, Canada V6V 2E4


AND


JAMMIN JAVA CORP. (“Jammin Java”), a company incorporated in the state of
Nevada, having its principal office located at 8200 Wilshire Blvd., Suite 200,
Beverly Hills, CA 90211.
 
WHEREAS, on or about April 28, 2010, Canterbury and Jammin Java entered into a
Supply and Toll Agreement (“Agreement”) whereby Canterbury agreed to produce for
Jammin Java the products (“Products”), as outlined in Schedule A, during the
term of the Agreement; and
 
WHEREAS, Canterbury and Jammin Java mutually desire to renew the Agreement as
set forth in this Amendment.

NOW, THERFORE, for good and valuable consideration, the receipt of which is
acknowledged, Canterbury and Jammin Java agree to amend the Agreement in
accordance with the terms and conditions set forth herein.


Section 2: Term
(a)  
The term as set forth in Section 2 of the Agreement (“Term”) shall continue for
a period of two (2) years, from April 28, 2011 (the “Effective Date”) to April
27, 2013 and shall automatically renew for one (1) year periods thereafter,
provided that at any time, either party may terminate on sixty (60) days written
notice.



 
 

--------------------------------------------------------------------------------

 
Section 3: Specifications
(a)  
The specifications of the Products are attached hereto.



(b)  
Jammin Java permits Canterbury to make substitutions to the specifications of
the Products, where shortages of a particular green coffee make such action
necessary in order to maintain supply of finished product in the short
term.  However, Canterbury agrees to notify Jammin Java in writing of such
occurrences and to make every effort to maintain the quality and consistency of
the Products.



Section 4: Pricing
(a)  
The price for the Products supplied by Canterbury to Jammin Java under this
Amendment, as outlined in Schedule A, shall be as shown on Line 2 – Broad ,
unless the order satisfies the conditions of the Direct Distributions
arrangement.



(b)  
All prices are fixed to December 31, 2011 and thereafter shall be subject to
change on thirty (30) days written notice, based on prevailing market
conditions, unless a new pricing agreement is entered into.



Section 5: Ordering and Delivery
(a)  
Canterbury agrees to provide Jammin Java with copies of all purchase orders
received from Jammin Java’s customers.



(b)  
Freight costs on all orders shipped within Canada, as well as all sample
orders,  shall be covered by the XXX per lb cost built in to the Line 2 – Broad
price of the Products, as outlined in Schedule A.  Canadian orders are subject
to a minimum coffee value of XXX CAD per order.



(c)  
Shipments to the USA shall be FOB Canterbury plant.  Canterbury shall bill for
all shipping costs, including but not limited to actual freight, cartage, and
brokerage fees.  Jammin Java is responsible for notifying Canterbury if charges
are to be billed to Jammin Java or to the customer directly.



(d)  
International orders, excluding USA, shall be shipped ex-works Canterbury plant,
subject to “pay then ship” terms.  As an additional service to customers, should
the customer request it, Canterbury can make any shipping arrangements on their
behalf.  All charges will be billed on invoice to the customer.



Section 7: Net Proceeds
(a)  
Any changes in the price of the Products to Jammin Java, effected under Section
4 above, shall thereupon adjust the calculation of Net Proceeds payable to
Jammin Java.



 
 

--------------------------------------------------------------------------------

 
(b)  
Losses from bad debts or uncollectible accounts will be borne 90% by Jammin
Java.  Canterbury shall carry out due diligence in all credit checks of new
accounts and in the administration and management of accounts
receivable.  Canterbury shall provide to Jammin Java a monthly report of unpaid
accounts receivable balances on Jammin Java customers.



Section 8: Sales Volume Rebate
(a)  
The parties agree to an annual sales volume rebate as shown in Schedule A.  Such
rebate will be calculated and made payable to Jammin Java fifteen (15) days
after the anniversary year of the Effective Date of this Amendment, provided
that the minimum poundage requirements have been met.



Except as modified by this Amendment, in all other respects, the terms and
conditions of the Agreement shall remain in full force and effect.


THIS AMENDMENT has been executed by the duly and authorized representatives of
the parties as of the date set forth above.
 
Canterbury Coffee Corporation:
Jammin Java Corp.:
       
Per:
Per: /s/ Anh Tran
   
Name:
Name: Anh Tran
Title:
Title: CEO
   
I/We have the authority
I/We have the authority
to bind the Corporation
to bind the Corporation

 

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE A


Products and Pricing



   
Lion's Blend
Office Pack
   
Lion's Blend Office Pack
   
Mountain Roast
SWP Decaf
   
Kingston City
Roast
Espresso
   
Lion's Blend
   
Mountain Roast
SWP Decaf
 
Description
    #25170       #25172       #25174       #15008       #15010       #15012    
                                               
Green Cost per LB
  $ XXX     $ XXX     $ XXX     $ XXX     $ XXX     $ XXX  
Shrinkage Cost per LB
  $ XXX     $ XXX     $ XXX     $ XXX     $ XXX     $ XXX  
Shrinkage (%)
    XXX       XXX       XXX       XXX       XXX       XXX                      
                             
Royalty Fee per LB
  $ XXX     $ XXX     $ XXX     $ XXX     $ XXX     $ XXX  
Additional Packaging per LB
  $ XXX     $ XXX     $ XXX                          
Hand Labeling per LB
                          $ XXX     $ XXX     $ XXX  
Toll Fee per LB
  $ XXX     $ XXX     $ XXX     $ XXX     $ XXX     $ XXX  
Total Cost per LB (Line 1 - Direct)
  $ XXX     $ XXX     $ XXX     $ XXX     $ XXX     $ XXX                      
                             
Freight Charge per LB
  $ XXX     $ XXX     $ XXX     $ XXX     $ XXX     $ XXX  
Admin Fee per LB
  $ XXX     $ XXX     $ XXX     $ XXX     $ XXX     $ XXX  
Total Cost per LB (Line 2 - Broad)
  $ XXX     $ XXX     $ XXX     $ XXX     $ XXX     $ XXX  



o  
All Coffees are FTCO

o  
Hand Labeling costs XXX per label

o  
Prices quoted are in Canadian currency.

o  
All prices subject to change on thirty (30) days written notice



Annual Sales Volume Rebate


The Annual Sales Volume Rebate shall be based on coffee sales as follows:


Coffee Sales (in Lbs)
Rebate Amount
Up to 100,000
XXX
100,001 to 199,999
XXX
200,000 and over
XXX



Product Specifications


Attached hereto
 
**************************************************
MATERIAL ABOVE MARKED BY AN “X” HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THIS ENTIRE EXHIBIT INCLUDING THE OMITTED CONFIDENTIAL
INFORMATION HAS BEEN FILED SEPARATELY WITH THE COMMISSION.
**************************************************


 
 

--------------------------------------------------------------------------------

 